Citation Nr: 0620203	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for 
scar, right lower extremity, post operative residuals of 
fascial release.  

4.  Entitlement to an increased (compensable) rating for 
scar, left lower extremity, post operative residuals of 
fascial release.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on acting duty for more than 22 years and 
retired in January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for aforementioned claims.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

The Board remanded the instant case in May 2005 for further 
development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's right knee patellofemoral syndrome is 
productive of pain, crepitus, full extension, and flexion 
limited to, at most, 105 degrees; moderate instability or 
subluxation is not shown.  

2.  The veteran's left knee patellofemoral syndrome is 
productive of pain, crepitus, full extension, and flexion 
limited to, at most, 105 degrees; moderate instability or 
subluxation is not shown.  

3.  The veteran's scar, right lower extremity, post operative 
residuals of fascial release is productive of a non-painful, 
nontender scar, and does not result in any functional 
impairment.  

4.  The veteran's scar, left lower extremity, post operative 
residuals of fascial release is productive of a nontender 
scar and does not result in any functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee patellofemoral syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

3.  The criteria for a compensable rating for scar, right 
lower extremity, post operative residuals of fascial release 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5262, 4.118, 
Diagnostic Code 7805 (2003) (2005).

4.  The criteria for a compensable rating for scar, left 
lower extremity, post operative residuals of fascial release 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5262, (2005), 
4.118, Diagnostic Code 7805 (2003) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)
 
The RO sent letters to the appellant in July 2002, and 
June 2005, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the duty to assist, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
appellant what he needed to show for increased rating claims.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case; however proper subsequent notice under 38 C.F.R. 
§ 3.159 was sent to the veteran.  The veteran was given an 
ample amount of time to respond to the notice.  Thereafter, 
in January 2006, the RO readjudicated the case, taking into 
consideration the mandates of 38 C.F.R. § 3.159.  The Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a VA hearing, and he did so before the 
undersigned VLJ in March 2004.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
increased rating claims on appeal.  Despite the inadequate 
notice provided to the veteran, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is against the claims on 
appeal, any question as to the effective date to be assigned 
is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  



Increased Ratings

In a rating decision of August 1999, the RO granted service 
connection for patellofemoral syndrome of the left and right 
knee and assigned a 10 percent rating for each knee, 
effective February 1999.  Service connection for status post 
bilateral fascial release of the lower extremities was also 
granted and a noncompensable rating was assigned for each 
extremity, also effective February 1999.  The ratings have 
remained the same since that date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  


a.  Knees

The veteran and his representative assert, in essence, that 
his patellofemoral syndrome of the right knee and left knee 
are more severe than currently evaluated.  

The veteran complained in August 2002 at a VA examination 
that his knee pain in both knees had gradually worsened.  He 
maintained that he was in pain when he was active.  Range of 
motion of both knees were 130 degrees without pain and the 
knees were stable.  There was no crepitance or effusion on 
examination.  The diagnosis was bilateral patellofemoral 
syndrome with normal examination at this time.  

In March 2004, the veteran testified at a Travel Board 
hearing.  He indicated that he had been provided braces and a 
cane for his knees and that he continued to have pain from 
his patellofemoral syndrome of both knees.  He also related 
that he had been told by his VA examiners that there was 
nothing more they could do for his knee complaints.  

Between April 1999 and December 2005, the veteran was seen on 
a few occasions on an outpatient treatment basis by VA with 
complaints of bilateral knee pain.  He was given physical 
therapy training to perform in connection with his knees.  He 
also was provided pain medication.  No other abnormality of 
the knees were seen.  

Pursuant to the Board's remand in May 2005, the veteran 
underwent VA examination in December 2005.  The veteran 
complained of worsening knee pain, indicating that his right 
knee hurt more than his left.  He related that he used his 
cane for the past two years and that any squatting or 
extended walking exacerbated his pain.  Going up and down 
stairs and running also exacerbated his pain.  He complained 
of daily pain, but related that he did not miss work because 
of his knees.  His physical examination revealed range of 
motion of the right knee of -5 to 110 degrees with pain upon 
full extension and at flexion of 110 degrees.  It was 
exclusively tender at the medial and lateral patellar facet.  
Patellar grinding was positive.  There was palpable crepitus 
upon range of motion.  The knee was stable to anteroposterior 
varus and valgus stress.  The left knee range of motion was 
also 
-5 to 110 degrees and there was pain upon deep flexion and 
full extension.  There was crepitus palpable through out 
range of motion and minimal effusion was present.  The knee 
was stable to anteroposterior varus and valgus stress.  The 
left knee was tender in the medial and lateral aspects of the 
patella facets with positive patellar grinding.  He did 
report flare-ups which accompanied stairs and when traveling 
long distances.  There was no instability of the knee noted.  
The diagnostic impression was bilateral patellofemoral 
syndrome.  

In January 2006, the veteran underwent additional VA 
examination of the knees.  His examination was essentially 
the same as the December 2005 examination, although range of 
motion was accomplished from -5 to 105 degrees.  The examiner 
indicated that the veteran would have additional pain, 
fatigue, weakness, and lack of endurance following repetitive 
use, and that the veteran's pain would significantly limit 
functional activities during flare-ups or when used 
repeatedly over time.  However, the examiner stated that 
there was no way to estimate the actual increase or loss of 
motion in degrees, since this would be speculation and 
therefore, was not given.  

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
right and left patellofemoral syndrome warrant no more than 
the currently assigned 10 percent evaluation under Diagnostic 
Code 5257.  The medical evidence of record shows that the 
veteran's knee disability did not show any subluxation or 
lateral instability, necessary for a compensable evaluation 
under Diagnostic Code 5257.  Moderate instability or 
subluxation, necessary for a 20 percent evaluation, was not 
shown for either knee.  

The veteran also does not warrant a rating under Diagnostic 
code 5258 or 5259, because there is no evidence of removal or 
dislocation of the cartilage.  Likewise, he is not shown to 
have limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees, such that a 10 percent rating would 
be warranted based on either limitation of extension or 
limitation of flexion under Diagnostic Codes 5260 and 5261.  
Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 2006, the 
VA examiner stated that it would be speculation to estimate 
any additionally limitation of motion during painful flare-
ups.  Moreover, since the presence of ankylosis is not shown, 
an evaluation under Diagnostic Code 5256 is also not 
warranted.  

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 10 percent presently 
assigned for each knee has not been shown and the veteran's 
appeal is denied.  

b.  Scars, right and left lower extremity, 
post operative residuals of fascial release 

The veteran and his representative assert, in essence, that 
his scars, right and left lower extremity, post operative 
residuals of fascial release are more severe than currently 
evaluated.  

The veteran underwent VA examination in August 2002.  The 
veteran gave a history of surgery performed in service in 
December 1998, to repair some fascial defects in the anterior 
tibial fascia.  He stated that prior to surgery, he had a 
"notch" and pain in the pretibial areas with rigorous 
exercise.  After surgery, the "notches" were no longer 
present, but he still had pain in the pretibial muscles which 
he claimed occurred after 15 to 20 minutes of rigorous 
exercise or fast walking.  He received relief after one hour 
of resting or Motrin.  Physical examination revealed muscular 
development of his lower extremities were excellent.  He had 
a well healed vertical 10 cm scar located on the anterior 
lateral aspect of the lower one-third of both lower legs.  
The examiner could not feel any fascial defects.  There was 
no loss of any underlying tissue.  The diagnosis was 
postoperative status repair of bilateral fascial hernias in 
the lower legs.  

The veteran testified at a Travel Board hearing in 
March 2004.  He related that he had surgery for his shin 
splints, but that he still had pain with activity.  He 
related that the examiners indicated that there was nothing 
more that could be done, and he treated himself with pain 
medication and physical therapy.  He claimed that the pain 
appeared to have worsened since the surgery.  

The veteran underwent VA examination in December 2005 and 
January 2006.  These examinations were essentially the same 
and noted that the veteran had lower leg pain and was treated 
with pain medication for relief.  Both examinations showed 
the veteran was neurovascularly intact in both lower 
extremities.  During the January 2006 VA examination, the 
examiner noted trace edema bilaterally, in the lower legs and 
healed, nontender surgical scars anterolaterally of both 
legs.  The diagnosis was status post bilateral fascial 
releases.  The examiner stated that during clinical 
examination, there was no functional impairment, no atrophy, 
and no loss of strength relating to his post fascial release 
of either extremity.  

The veteran does not have any impairment as it relates to his 
fascial release of either extremity.  He was evaluated for 
his post operative scars of each leg in relation to his post 
operative fascial release.  

A review of the record reveals that assignment of a 
compensable evaluation for scars, postoperative residuals of 
a right and left lower extremity, fascial releases is not 
warranted at this time.  

The veteran's disabilities are rated under the criteria for 
scars.  Effective August 30, 2002, VA revised the criteria 
for evaluation disorders of the skin, including scars.  

Under the criteria in effect prior to August 2002, a 10 
percent rating was warranted when superficial scars were 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803.  A 10 percent rating was also warranted for 
superficial scars which were painful and tender on objective 
demonstration.  Scars were also rated based on the limitation 
of motion of the affected part. 38 C.F.R. § 4.118, DC 7805.  

In accordance with the revised regulations, a 10 percent 
rating is warranted for a scar (other than those involving 
the head, face, or neck) under the following circumstances: 
when it is deep or causes limited motion, provided that it 
covers an area or areas exceeding 6 square inches (39 sq. 
cm.)  (38 C.F.R. § 4.118, DC 7801); when it is superficial 
and does not cause limited motion, provided that it covers an 
area or areas of 144 square inches (929 sq. cm.) or greater  
(38 C.F.R. § 4.118, DC 7802); when it is superficial and 
unstable (38 C.F.R. § 4.118, DC 7803); or when it is 
superficial but painful on examination (38 C.F.R. § 4.118, DC 
7804).

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, 
Note (1).  

Other scars are rated based on the limitation of function of 
the affected part. 
38 C.F.R. § 4.118, DC 7805.

Based on the foregoing, the veteran's service-connected 
scars, right and left lower extremities, post operative 
residuals of fascial release, do not warrant a compensable 
rating on the basis of the scars under the old criteria.  At 
no time during this rating period has the veteran's surgical 
scars been described as poorly nourished with repeated 
ulceration, painful and tender on objective demonstration, or 
limiting any function in the area of the fascial release.  
Although the veteran did complain of pain, that was in the 
area of his knees and was not of the area of his scars which 
was not noted to have pain related to that area.  The fascial 
releases were not considered to be disabling and the scars 
were not tender or painful.  Therefore, a compensable 
evaluation for the veteran's scars, right and left lower 
extremities, post operative residuals of fascial release is 
not warranted under the old criteria.  

Under the revised criteria, the veteran's service-connected 
scars, right and left lower extremities, post operative 
residuals of fascial release, still do not warrant a 
compensable rating on the basis of the surgical scar.  There 
was no limited motion noted as related to the scars , the 
veteran's scars are only 10 cm. in length, and again, were 
not painful on examination.  Therefore, a compensable 
evaluation for the veteran's scars, right and left lower 
extremities, post operative residuals of fascial release is 
not warranted under the revised criteria.  


ORDER

An increased rating for right knee patellofemoral syndrome is 
denied.  

An increased rating for left knee patellofemoral syndrome is 
denied.  

A compensable rating for scar, right lower extremity, 
postoperative residuals of fascial release is denied.  

A compensable rating for scar, left lower extremity, 
postoperative residuals of fascial release is denied.  






____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


